      Case 1:18-cv-00830-WMR Document 187 Filed 04/22/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

In re MIMEDX GROUP, INC.            ) Case No. 1:18-cv-00830-WMR
SECURITIES LITIGATION               )
                                    ) CLASS ACTION
                                    )
This Document Relates To:           )
                                    )
     ALL ACTIONS.                   )
                                    )



           LEAD PLAINTIFF’S MOTION FOR RELIEF FROM
              JUDGMENT AND FOR LEAVE TO AMEND
       Case 1:18-cv-00830-WMR Document 187 Filed 04/22/21 Page 2 of 5




      Pursuant to Federal Rules of Civil Procedure 59(e), 60(b), and 15(a)(2), Lead

Plaintiff Carpenters Pension Fund of Illinois (“Lead Plaintiff”) hereby moves the

Court to vacate the March 25, 2021 Order and Judgment dismissing this case with

prejudice (ECF Nos. 185, 186) and for leave to file a Third Amended Consolidated

Complaint for Violations of the Federal Securities Laws (“TAC”). In support of this

Motion, Lead Plaintiff submits herewith a Memorandum of Law, as well as the

Declaration of Stephen R. Astley, to which the TAC and a redlined document

showing the proposed changes to the Second Amended Consolidated Complaint for

Violations of the Federal Securities Laws (ECF No. 122) are respectively attached

as Exhibits A and B. Pursuant to Section II.(i.) of the Court’s Standing Order

Regarding Civil Litigation, the undersigned respectfully requests oral argument on

this Motion.

DATED: April 22, 2021               ROBBINS GELLER RUDMAN
                                     & DOWD LLP

                                                 s/ Stephen R. Astley

                                    JACK REISE
                                    STEPHEN R. ASTLEY
                                    ELIZABETH A. SHONSON
                                    BAILIE L. HEIKKINEN
                                    ANDREW T. REES
                                    120 East Palmetto Park Road, Suite 500
                                    Boca Raton, FL 33432
                                    Telephone: 561/750-3000
                                    561/750-3364 (fax)
                                        1
Case 1:18-cv-00830-WMR Document 187 Filed 04/22/21 Page 3 of 5




                          jreise@rgrdlaw.com
                          sastley@rgrdlaw.com
                          eshonson@rgrdlaw.com
                          bheikkinen@rgrdlaw.com
                          arees@rgrdlaw.com
                          ROBBINS GELLER RUDMAN
                            & DOWD LLP
                          ARTHUR C. LEAHY
                          HILLARY B. STAKEM
                          655 West Broadway, Suite 1900
                          San Diego, CA 92101
                          Telephone: 619/231-1058
                          619/231-7423 (fax)
                          artl@rgrdlaw.com
                          hstakem@rgrdlaw.com

                          Lead Counsel for Lead Plaintiff
                          HERMAN JONES LLP
                          JOHN C. HERMAN
                            (Georgia Bar No. 348370)
                          PETER M. JONES
                            (Georgia Bar No. 402620)
                          CARLTON R. JONES
                            (Georgia Bar No. 940540)
                          Monarch Tower, Suite 1650
                          3424 Peachtree Road, N.E.
                          Atlanta, GA 30326
                          Telephone: 404/504-6555
                          404/504-6501 (fax)
                          jherman@hermanjones.com
                          pjones@hermanjones.com
                          cjones@hermanjones.com

                          Local Counsel for Lead Plaintiff



                              2
       Case 1:18-cv-00830-WMR Document 187 Filed 04/22/21 Page 4 of 5




                  LOCAL RULE 7.1(D) CERTIFICATION
       By signature below, counsel certifies that the foregoing document was

prepared in Times New Roman, 14-point font in compliance with Local Rule

5.1.

                                                 s/ Stephen R. Astley
                                               STEPHEN R. ASTLEY




                                       3
          Case 1:18-cv-00830-WMR Document 187 Filed 04/22/21 Page 5 of 5




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 22, 2021, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system, and a

copy of the foregoing pleading has been electronically mailed to all attorneys of

record.



                                                    /s/ DRAFT
                                                STEPHEN R. ASTLEY




                                        4
